DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
 “A controller for an internal combustion engine comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, the at least one memory including at least one computer-executable program that upon execution causes the at least one processor to execute: control amount calculation processing of calculating a control amount relating to combustion of the internal combustion engine for each combustion cycle, based on information from a sensor which detects a state of the internal combustion engine; and operation amount change processing of changing an operation amount affecting the control amount for each change cycle, one change cycle consisting of N combustion cycles, where N is greater than or equal to 2; 
wherein, in the operation amount change processing, the at least one processor operates to: 

execute, in each combustion cycle from a first combustion cycle to an Nth combustion cycle that composes the change cycle, 
average calculation processing of calculating a n-cycle average that is an average of the control amounts from the first combustion cycle to an nth combustion cycle, where n is greater than or equal to 1 and less than or equal to N 
error calculation processing of calculating an n-cycle error that is an error of the n-cycle average with respect to an average of the reference normal population, and 
threshold set processing of setting both a positive change determination threshold and a negative change determination threshold with respect to the n-cycle error, based on a standard error of the reference normal population in a case where number of data is n, 
change the operation amount to make the n-cycle error approach the positive change determination threshold or the negative change determination threshold, when the n- cycle error doesn't exceed the positive change determination threshold at any combustion cycle and doesn't exceed the negative change determination threshold at any combustion cycle, 

change the operation amount to make the n-cycle error approach the positive change determination threshold or the negative change determination threshold, when the unbiased variance is smaller than a variance of the reference normal population by a predetermined value or more, and 
further wherein the at least one processor operates to: 
in the control amount calculation processing, calculate as the control amount a crank angle at which a combustion ratio becomes a predetermined ratio, based on information from a combustion pressure sensor, and 
in the operation amount change processing, change an opening of an EGR valve of the internal combustion engine to an open side, when the unbiased variance is smaller than the variance of the reference normal population by the predetermined value or more.” 
in Claim .
Instant claim 1, enables opportunities for improving fuel efficiency by controlling the exhaust gas recirculation valve by changing the ignition timing according to an average of LPP falling within the range from the lower limit to the upper limit and keeping combustion fluctuation within an allowable range, even if the EGR valve is opened to increase the introduction amount of EGR gas in a non-obvious and advantageous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                             
                                                                                                   
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747